JUDGMENT

                                     Court of Appeals
                              First District of Texas
                                     NO. 01-13-00875-CV

                      HENRY WILLIAM GROTEWOLD, Appellant

                                              V.

                              JANET KAY MEYER, Appellee

   Appeal from the 257th District Court of Harris County. (Tr. Ct. No. 2004-40933).

       This case is an appeal from the final judgment signed by the trial court on
September 13, 2013. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that there was error in the portion of the trial
court’s judgment providing, “IT IS ORDERED that Henry William Grotewold is obligated
to pay and shall pay to Janet Kay Meyer child support of one thousand three hundred eight
dollars and sixty-seven cents ($1308.67) per month . . . .”          Accordingly, the Court
reverses this portion of the trial court’s judgment and renders judgment replacing the
quoted text with “IT IS ORDERED that Henry William Grotewold is obligated to pay and
shall pay to Janet Kay Meyer child support of nine hundred ninety dollars and eighty-eight
cents ($990.88) per month . . . .”
       The Court further holds that there was no reversible error in the remaining portions
of the trial court’s judgment. Therefore, the Court affirms the remaining portions of the
trial court’s judgment.

       The Court orders that the appellant, Henry William Grotewold, pay one half of the
appellate costs. The Court orders that the appellee, Janet Kay Meyer, pay one half of the
appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered January 13, 2015.

Panel consists of Justices Keyes, Higley, and Brown. Opinion delivered by Justice Higley.